Citation Nr: 0406073	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  03-10 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES


1.  Whether the injuries sustained from a shooting in 
September 1978 were the result of the veteran's willful 
misconduct based on the receipt of new and material evidence.

2.  Entitlement to a permanent and total disability rating 
for pension purposes. 
 
3.  Entitlement to special monthly pension benefits based on 
the need for regular aid and attendance.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran had verified active duty service from September 
1966 until July 1969, and from February 1970 until April 
1975.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a June 2002 
rating decision of the Regional Office (RO) in Huntington, 
West Virginia.  

In an administrative decision in March 1979 the RO that found 
that injuries the veteran sustained in a shooting in 
September 1978 were the result of his own willful misconduct.  
In the statement of the case the RO indicated that new and 
material evidence was not submitted with regard to the 
finding that the injuries the veteran sustained in a shooting 
in September 1978 were the results of the veteran's willful 
misconduct.  The Board finds that this issue is included in 
the current appeal and the issues are as stated on the title 
page of this decision.


REMAND

The record reflects that veteran has been denied the benefits 
claimed on a number of occasions on the basis of an RO 
administrative decision in March 1979 that found that his 
disability was incurred as the result of willful misconduct.  
The evidence shows that in September 1978, the veteran became 
a quadriplegiac as the result of being shot in the cervical 
spine.  

The record reflects that criminal charges were pending 
against the veteran and that an arrest warrant had been 
issued for the individual shot the veteran.  However, there 
is no evidence of record as to the final disposition of the 
pending charges against the veteran.  

Under the circumstances, the case is REMANDED to the RO for 
the following actions:


1.  The RO should review the claims 
file, and ensure that all VCAA 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  
Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

2.  The RO should take the appropriate 
actions in order to obtain a copy of 
the final disposition of the veteran's 
pending charges in 1979.

3.  Thereafter, the RO should 
readjudicate the issues in appellate 
status, to include whether the injuries 
sustained from a shooting in September 
1978 were the result of the veteran's 
willful misconduct based on the receipt 
of new and material evidence.  If the 
benefits sought remains denied, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case, and be given the 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




